May 13, 1930.
This matter comes before this Court in its original jurisdiction, upon a petition and order to show cause asking for an order of mandamus requiring the auditor for Berkeley County, S.C. to levy a tax sufficient to pay the petitioner a judgment recovered against the said County and duly entered on the 20th day of May, 1929, in the sum of $728.65, together with interest thereon from the date of entry at the rate of 7 per cent. per annum, and the treasurer for Berkeley County to collect the said tax and pay the said judgment and interest to the plaintiff or her attorney; and it appearing that this is the proper remedy and procedure for the collection of a judgment against a County.
It is ordered that, when the auditor for Berkeley County, S.C. makes the tax levy for the year of 1930, the auditor also levy a sufficient tax on all the taxable property of Berkeley County to pay the said judgment, together with interest thereon at the rate of 7 per cent. from the date of the judgment *Page 370 
to the date of payment, and the cost of this proceeding as shall be taxed and assessed by the clerk of this Court, and that the treasurer for Berkeley County, S.C. collect the said tax and pay the judgment, interest, and cost to the plaintiff or her attorney, and a receipt and satisfaction of the judgment by the plaintiff's attorney shall be his voucher and warrant.